Citation Nr: 9925080	
Decision Date: 08/05/99    Archive Date: 09/08/99

DOCKET NO.  97-34 005A	)	DATE
	)
	)


THE ISSUES

1.  Whether the August 22, 1997, decision of the Board of 
Veterans' Appeals denying service connection for a lung 
disorder, to include as secondary to Agent Orange, should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

2.  Whether the August 22, 1997, decision of the Board of 
Veterans' Appeals denying service connection for a left ankle 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.  

3.  Whether the August 22, 1997, decision of the Board of 
Veterans' Appeals denying service connection for a left knee 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.  

4.  Whether the August 22, 1997, decision of the Board of 
Veterans' Appeals denying an application to reopen a 
previously and finally denied claim of entitlement to service 
connection for post-traumatic stress disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

(The issue of whether a timely appeal was initiated from the 
rating decision of December 1, 1993, that denied service 
connection for post-traumatic stress disorder is the subject 
of a separate decision of the Board under Docket No. 94-34 
258.)  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from December 1970 to 
March 1973.  

2.  On June 2, 1999, a motion was filed for revision, based 
on clear and mistakable error (CUE), of the August 22, 1997, 
Board decision denying service connection for a lung 
disorder, including as secondary to Agent Orange, a left 
ankle disability, a left knee disability, and an application 
to reopen a previously and finally denied claim for service 
connection for post-traumatic stress disorder.  

3.  In an Order dated December 7, 1998, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") vacated and remanded the Board 
decision denying an application to reopen a previously and 
finally denied claim for service connection for post-
traumatic stress disorder; however, the Court ordered that 
the veteran's appeal proceed with respect to the other three 
issues.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions that have been 
appealed to and decided by the Court, and decisions on issues 
that have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).  

The Court has vacated and remanded the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error with respect to this claim.  

In addition, the Court has ordered that the veteran's appeal 
proceed with respect to the other three issues decided by the 
Board in its decision of August 22, 1997.  The jurisdiction 
of the Court attaches when a timely notice of appeal is filed 
from a decision of the Board, and at the moment of filing of 
the notice of appeal, the Board is prohibited from 
considering the same issues that are on appeal before the 
Court.  Pellerin v. Brown, 5 Vet. App. 360, 361 (1993); see 
Cerullo v. Derwinski, 1 Vet. App. 195, 197 (1991) (holding 
that when a timely notice of appeal is filed with the Court 
from a Board decision, jurisdiction immediately lies with the 
Court, and Board reconsideration is barred).  In essence, as 
the other three issues were timely appealed to the Court and 
are now before the Court for appellate consideration, the 
Board decision is not final with respect to them.  

Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion with respect to all four 
issues, and it is dismissed without prejudice.  



ORDER

The motion is dismissed.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


